           Case 1:19-cr-00725-JPO Document 167 Filed 01/19/21 Page 1 of 1
                                            U.S. Department of Justice
  [Type text]
                                                            United States Attorney
                                                            Southern District of New York
                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007



                                                            January 18, 2021


  BY ECF

  The Honorable J. Paul Oetken
  United States District Judge
  Southern District of New York
  Thurgood Marshall U.S. Courthouse
  40 Foley Square
  New York, New York 10007

           Re:     United States v. Parnas, et al., S1 19 Cr. 725 (JPO)

  Dear Judge Oetken:

          The Government writes, with the consent of defense counsel, to seek an adjournment of
  the final pretrial conference currently scheduled for January 19, 2021, at 2:00 p.m., in light of the
  Court’s November 30, 2020 sine die adjournment of the trial date. The parties respectfully request
  that the Court adjourn the final pretrial conference sine die, until such time as a trial date is set.
Granted. The final pretrial conference previously
scheduled for January 19, 2021, is adjourned sine die.
                                                            Respectfully submitted,
  So ordered:
  1/19/2021
                                                            AUDREY STRAUSS
                                                            United States Attorney for the
                                                            Southern District of New York

                                                         By: _____/s/_______________________
                                                             Rebekah Donaleski
                                                             Nicolas Roos
                                                             Aline Flodr
                                                             Assistant United States Attorneys
                                                             (212) 637-2423

  cc: Defense Counsel (by ECF)
